Citation Nr: 1709822	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2014, the Board remanded this case for the Veteran to be afforded a Board hearing which was subsequently held via video conference before the undersigned in July 2014.  In December 2014 and August 2015, the Board remanded this case.  This case has been transferred to the St. Petersburg, Florida RO.


FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, by definition, it is inherently subjective.  As such, the Veteran is competent even as a layman to say he has had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the question is not so much whether the Veteran is competent to say he had and continues to have this condition, rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.

The service treatment records (STRs) do not reflect a finding or diagnosis of tinnitus.  There is no separation audiological examination of record.  

The Veteran was afforded a VA audiological examination in August 2011.  The examiner opined that the Veteran's tinnitus was less likely than not related to military service.  The rationale for the opinion was that the onset of the tinnitus occurred after service since the Veteran had reported a post-service onset.  

A July 2011 Deferred Rating Decision noted that the Veteran's DD Form 214 reflected that he had earned the Sharpshooter M-16 badge.

At his Board hearing and in correspondence of record, the Veteran indicated that he had suffered from tinnitus since military service when he was exposed to loud weaponry noises.  Since the RO had indicated that the Veteran had earned the Sharpshooter M-16 badge and he asserted tinnitus from training/maneuvers in the military, the Board remanded this case for another opinion, finding that the August 2011 was insufficient since the Veteran's contentions of having tinnitus since service were not considered.

In January 2015, the new medical opinion was procured.  However, this examiner provided essentially the same opinion as was previously deemed insufficient.  As such, in another Board remand, it was also noted that the VA audiologist had stated that a history of noise exposure including military, recreational, and vocational was not available to this audiologist and that the examiner had provided the same opinion as on the last examination report.  In sum, the examiner did not consider the inservice noise exposure or the Veteran's contentions of having tinnitus since service, as had been instructed.  Thus, the Board found that another addendum had to be obtained.  The examiner was instructed to acknowledge the Veteran's history of acoustic trauma during service.  The examiner was also instructed to acknowledge that the Veteran has reported that tinnitus had its onset during service.  

In January 2016, the new medical addendum was provided.  The examiner noted that the Veteran had normal hearing bilaterally when he entered service.  She also indicated that there was no separation audiological examination, so she could not assess the Veteran's hearing at that time.  The examiner noted that the Veteran was in service for two months.  Thus, she concluded that his noise exposure during that time would have been at best minimal at the firing range.  She stated that in order for high intensity noise to damage the auditory system two important factors have to be taken into consideration: 1) the intensity level of the noise and 2) the duration of exposure.  In this instance she felt that the Veteran may have had exposure to high intensity at possibly a firing range, but that it was unlikely that he had long duration of exposure to the high intensity noise.  She opined that the tinnitus was less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  She said that according to the NOISE MANUAL, (Fifth Edition, edited by Berger et al.) and OSHA regulations, the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  Therefore, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to noise in civilian life.  She stated that in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  She indicated that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  However, she indicated that one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  She stated that IOM never stated that tinnitus could result from undiagnosed noise injuries.  In most cases, tinnitus is accompanied by measurable hearing loss.  She acknowledged that an audiogram is an imperfect measurement, but nevertheless was accepted as the objective basis for determining noise injuries. 

The Board notes that the examiner indicated that there were two factors with regard to the inception of noise to damage the auditory system: 1) the intensity level of the noise and 2) duration of exposure.  The Veteran reported that he had the high level of intensity.  The examiner felt that he Veteran would not have had the "long duration" of exposure.  However, she also stated that tinnitus may occur following a single exposure to high-intensity impulse noise.  She then discussed a "latent undiagnosed noise injury," but this discussion was unclear.  The Veteran reported inservice noise exposure on the firing range.  The examiner indicated that there was no objectively verifiable noise injury, but that is not the case and she was told to acknowledge the history of acoustic trauma.  The general history of acoustic trauma was substantiated, as noted above.  The Veteran asserted tinnitus began at that time and continued thereafter.  The occurrence of tinnitus is a subjective history, however, tinnitus is of a subjective nature.  The presented history is consistent with the etiological factors she presented, even if the exposure was not of a long duration, although that was not defined with regard to how long the exposure would need to be to qualify.  Thus, the examiner actually confirmed that the history as presented by the Veteran could result in tinnitus.  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, and in affording the Veteran all reasonable doubt, the Board finds that the lay evidence, as both competent and credible, establishes that tinnitus had its initial onset during service, continued thereafter, and is still present.  The latest VA opinion indicated that tinnitus may occur following a single exposure to high-intensity impulse noise.  The Veteran has reported more than a single instance, but, in any event, his history is consistent with the development of tinnitus.  Accordingly and in affording all reasonable doubt, service connection for bilateral tinnitus is warranted.  


ORDER

Service connection for bilateral tinnitus is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


